DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 11/02/2021.
Claims 9-13 have been added.
Claims 1–13 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 3, 5, 6, & 7 recite devices and a computer-implemented method for a biological information evaluation device, a biological information measurement device, and a biological information evaluation method. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 3, 5, 6, and 7 recite, at least in part, a biological information evaluation method for evaluating biological information measured by a sensor from a person to be measured, and stored in a first storage section of a first memory, the biological information evaluation method comprising: evaluating, using a processor, the biological information measured by the sensor and stored in the first storage section of the first memory based on reference data; and-7-Application No. 16/050,299 controlling, using the processor, the reference data, wherein the reference data indicates a plurality of reference values of biological information, each reference value corresponding to one of a plurality of time periods, each of the time periods being obtained by dividing one day, the reference data is associated with a combination of (i) calendar information at a measurement time at which the biological information was measured and (ii) attribute information of the person to be measured, and the controlling of the reference data includes acquiring the reference data from a second storage section of a second memory which stores the reference data for each combination of the calendar information and the attribute information of the person, and storing the acquired reference data in the first storage section of the first memory.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. evaluating, using a processor, the biological information measured by the sensor and stored in the first storage section of the first memory based on reference data) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a biological information evaluation device, a biological information measurement device, sensors and generic processors. These elements are broadly recited in the specification at, for example, pages 7-8 which describes the biological information evaluation device. “The system controller 11 is configured mainly by a processor, and includes a ROM (Read Only Memory) which stores programs and the like to be executed by the processor, a RAM (Random Access Memory) functioning as a work memory, and the like. The system controller 11 constitutes the biological information evaluation device.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of evaluating biological information in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing evaluation process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but 
CLAIMS 2, 4, 8, & 9-13 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 2, 4, 8, & 9-13 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection, Examiner has withdrawn the rejection based on the newly amended claims.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive. Examiner has further clarified each step of the analysis above which is incorporated herein. 
On Page 10 of the remarks, Applicant argues, “With respect to Step 2A Prong One, the claims are not directed to an abstract idea. First, amended independent claims 1, 3, and 5-7 do not do not recite any human activity or control thereof. MPEP § 2106.04(a)(2)(ID(C) that the phrase "certain methods of organizing human activity ... is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to
be expanded beyond these enumerated sub-groupings." While the claims recite values of biological information, the use of the biological information is not "managing personal behavior and relationships or interactions between people" because the claims do not require any action by a person or people.”  However, Examiner respectfully disagrees. Examiner has explained that the limitations fall under the category of organizing methods of human activity, and more specifically, the sub category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). “Evaluating, using a processor, the biological information measured by the sensor and stored in the first storage section of the first memory based on reference data” and thereafter “storing the acquired reference data in the first storage section of the first memory”, are steps that can be achieved by managing human interactions. This interpretation is not limited to conducting these steps through pen and paper. The steps can be conducted by an individual using a generic computer.    
On Page 12 of the remarks, Applicant argues that there are no mental processes recited. In light of the newly amended claims, Examiner has further clarified each step of the updated 101 analysis above which is incorporated herein. Therefore, arguments in regards to mental processes are moot. 
On Page 13 of the remarks, Applicant argues, “In other words, the independent claims recite features that reflect a biological evaluation device having improved accuracy by taking into account circadian variation when evaluating biological information. Thus, Applicant submits that independent claims 1, 3, and 5-7 are directed to eligible subject matter under Step 2A Prong Two.”  However, this is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The claims access, evaluate, and modify information which is not a technical solution to a technical problem. The eligibility test assesses if there is a physical improvement to the technological environment to which the claim is confined (a general purpose computer) or a technical solution to a technical problem. The cited portions in the remarks, do not describe a technical problem. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component, cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the field of use. The claim is not patent eligible. The invention further fails to improve upon the alleged technical field because it is merely using the generic computer to perform the activities of evaluating biological information measured by a sensor from a person to be measured, and that such use of the technology has been held to not be an “inventive concept” as the additional elements are being used for the very purpose that such elements are known to be used for, e.g. more efficient evaluation, increased accuracy, automation, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686